                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     ELLEN HARDIN,                                      Case No. 17-cv-05554-JST (TSH)
                                  10                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                  11             v.

                                  12     MENDOCINO COAST DISTRICT
Northern District of California
 United States District Court




                                         HOSPITAL, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          The parties had a telephonic hearing with Magistrate Judge Thomas Hixson today

                                  16   concerning discovery issues. Defendants advised that the deposition of Claire Hanks, previously

                                  17   scheduled for August 22, is now off calendar due to the inability to serve her with a subpoena. The

                                  18   deposition on Lynne Bradley will take place in San Francisco on August 23, starting at 10:00 a.m.

                                  19   Each side may question the witness for three and a half hours, with Plaintiff going first. If the

                                  20   witness is willing to waive the seven-hour rule, the parties may depose her for longer or on a

                                  21   second day (the time still being divided evenly between the sides). Kevin Liu, who represents Ms.

                                  22   Bradley, agreed to accept service of a subpoena by email for this deposition. The deposition of

                                  23   Julie Adair, previously scheduled for August 23, will be rescheduled, and the parties shall meet

                                  24   and confer regarding an alternative date. Please note that Adair’s deposition is subject to

                                  25   Plaintiff’s pending motion to quash at ECF No. 193. Plaintiff also raised a concern regarding the

                                  26   deposition of Ilona Horton, which took place on August 17 in Raleigh, NC. Plaintiff understood

                                  27   the 10:00 a.m. start time in the deposition notice to mean 10:00 a.m. Pacific time, so she dialed in

                                  28   to the deposition three hours after it started, which was 10:00 a.m. Eastern time. Judge Hixson
                                   1   stated that any request for sanctions should be submitted by motion and that he would not

                                   2   entertain an oral request for sanctions.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: August 19, 2019

                                   6
                                                                                                  THOMAS S. HIXSON
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
